     Case 2:18-cv-02775-WBS-AC Document 14 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KWESI MUHAMMAD,                                   No. 2:18-cv-2775 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   KATHERYN KESTERSON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, pursues this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 12. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 13.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
     Case 2:18-cv-02775-WBS-AC Document 14 Filed 10/15/20 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed September 24, 2020, are adopted in full; and

 3            2. This action is dismissed without prejudice because duplicative of plaintiff’s related

 4   case, Muhammad v. Seibel et al., Case No. 2:18-cv-2831 WBS AC P, which proceeds on a

 5   Second Amended Complaint.

 6   Dated: October 14, 2020

 7

 8

 9

10

11

12   muha2775.805

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
